       Case 1:20-cv-09216-SHS Document 14 Filed 03/17/21 Page 1 of 1

Morgan Lewis

Michael F. Fleming                                                 MEMO ENDORSED
+1.212.309.6000
michael.fleming@morganlewis.com

March 16, 2021


Via ECF

The Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      Romero v. Colgate-Palmolive Company, No. 1:20-cv-09216-SHS
         Request to Extend Stay

Dear Judge Stein:

We represent defendant Colgate Palmolive Company (''Defendant'') in the above-referenced action.
Pursuant to Your Honor's Individual Practices, we write with the consent of counsel for Plaintiff
Josue Romero (''Plaintiff''), to inform the Court that the parties have finalized the terms of their
agreement to resolve this matter. To comply with those terms, counsel for Defendant respectfully
requests that the Court stay all pending deadlines in this case for an additional 30 days to permit
the parties to comply with the terms of their agreement and submit a stipulation of dismissal to the
Court. If granted, Defendant's time to respond to the Complaint would be extended to April 15,
2021, and the Initial Conference scheduled for April 2, 2021 would be adjourned to a date and
time after April 15, 2021 that is convenient to the Court. As noted above, Plaintiff's counsel
consents to this request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)
Defendant's time to respond to the complaint is extended to April 15, 2021. The initial
conference is adjourned to April 16, 2021, at 10:00 a.m.

Dated: New York, New York
       March 16, 2021



                                                   Morgan, Lewis & Bockius   LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060         0 +1.212.309.6000
                                                   United States                   () +1.212.309.6001
